Case: 17-11802       Date Filed: 06/01/2018       Page: 1 of 28


                                                                                   [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 17-11802
                               ________________________

                          D.C. Docket No. 3:15-cv-00078-TCB


JERBEREE JEFFERSON,

                                                                        Plaintiff - Appellant,

                                             versus

SEWON AMERICA, INC.,

                                                                       Defendant - Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                        (June 1, 2018)

Before WILLIAM PRYOR and JULIE CARNES, Circuit Judges, and
CORRIGAN, * District Judge.

WILLIAM PRYOR, Circuit Judge:



*
  Honorable Timothy J. Corrigan, United States District Judge for the Middle District of Florida,
sitting by designation.
              Case: 17-11802    Date Filed: 06/01/2018    Page: 2 of 28


      This appeal presents the question whether the district court erred when it

granted summary judgment in favor of Sewon America, Inc., and against Jerberee

Jefferson’s complaint of employment discrimination on the basis of race and

national origin and of retaliatory termination, 42 U.S.C. § 2000e et seq.; 42 U.S.C.

§ 1981. Jefferson, an African American, worked for Sewon as a clerk in its finance

department. While Jefferson was still in her probationary period of employment,

she approached a manager in the information technology department, Gene Chung,

and expressed interest in transferring to his department. Chung told Jefferson that

he supported the transfer and that Jefferson could soon switch departments. But he

later informed her that she was ineligible for the transfer because she lacked

experience and because a higher-ranked manager “wanted a Korean in that

position.” Jefferson immediately reported this statement to the human resources

department, and a week later, Sewon fired Jefferson. Jefferson then sued, and the

district court granted summary judgment in favor of Sewon. We reverse in part

because Jefferson presented direct evidence that Sewon failed to transfer her on the

basis of her race and nationality and circumstantial evidence that Sewon fired her

in retaliation for her complaint, and we affirm in part because Jefferson failed to

present substantial evidence that Sewon fired her on the basis of race or national

origin. And we remand for further proceedings.




                                          2
              Case: 17-11802        Date Filed: 06/01/2018   Page: 3 of 28


                               I.         BACKGROUND

      We divide the background in two parts. First, we describe the facts by

viewing the evidence, as we must, in the light most favorable to Jefferson. See

Jones v. UPS Ground Freight, 683 F.3d 1283, 1291–92 (11th Cir. 2012). Second,

we describe the proceedings in the district court.

                                     A.     The Facts

      In March 2013, Sewon hired Jefferson as a temporary clerk in its finance

department. In June 2013, Sewon promoted Jefferson to full-time, but

probationary, status in the same position. The next month, Jefferson learned of an

open position in the information technology department.

      Jefferson had been taking technology classes at a local college and had the

“career goal” of working in information technology. She approached the

department manager, Gene Chung, who told her that “he wanted [her] to transition

to the department.” Chung interviewed Jefferson and told her that “he was willing

to transition [her] over” to the information technology department and that he liked

her “work ethic[.]” He also encouraged her to continue her coursework and told

her that “he would train [her in] anything [that she] didn’t know [from school] if it

was related to the job.” Chung explained that “the next steps” were for Jefferson to

“take a test” and for Nate Jung, a high-level manager, to approve the transition, and

Chung told Jefferson that she “would be transferred over to the [information

                                             3
               Case: 17-11802      Date Filed: 06/01/2018   Page: 4 of 28


technology] department by the end of the week.” After meeting with Chung,

Jefferson also spoke to Ken Horton, Sewon’s human resources manager, who told

her that “he would talk to [Chung] and work something out” so that Jefferson

could switch departments.

       In August, Chung gave Jefferson a “basic knowledge” test about computers.

Jefferson admitted that she “didn’t do so [well] on [the test],” and Chung averred

that she “performed so poorly on [the] test that [he] had no interest in employing

her in the [information technology] [d]epartment.” But Chung told her that the job

was not “dependent on” the test and, after Jefferson finished the test, Chung went

“over the results with [her],” told her “to take it home, research it, [and] correct

[her] wrong answers,” and later reviewed her new research and responses.

Jefferson testified that it remained her “understanding that [Chung] still was going

to talk to . . . Jung about [the transfer].”

       Around the same time, Jefferson had some difficulty with her managers in

the finance department: Esther Kim and Jenny Hong. Kim was Jefferson’s

immediate supervisor and Kim reported to Hong. Both supervisors told Jefferson

that “they wished [that Jefferson] had come to them first [about the transfer] as

opposed to going to . . . Chung.” But Jefferson explained that the managers “didn’t

seem mad” and that there was “mutual[] agreement” that she could transfer.

Jefferson also had irritated the managers by “coming back [late] from lunch several

                                               4
               Case: 17-11802    Date Filed: 06/01/2018    Page: 5 of 28


times” and failing to silence her phone at work. Despite these issues, on August 16,

the managers decided to “figure out a way to make [Jefferson] continue working

for the company in a more productive way.”

      Soon afterward, Jefferson’s employment took a turn for the worse. On

August 20, Hong completed a negative performance evaluation that awarded

Jefferson a total of 64 out of 200 possible points. Notwithstanding Hong’s earlier

assurance to Jefferson that she would not stand in the way of a transfer, even

though Jefferson had not first asked her permission, the evaluation underscored

that Jefferson “disregard[ed] policies and procedures” that required her to report to

“her direct supervisor” and that Jefferson did not “want to work with her direct

supervisor.”

      On August 23, Chung met with Jefferson and told her, for the first time, that

she could not transfer to the information technology department. He explained that

the open position required “five years of experience” and that “Jung said that he

wanted a Korean in that position.” Jefferson immediately complained about this

alleged racial discrimination to Horton, the human resources manager. Horton told

her not to “take it personal[ly]” and to “brush it off.”

      On the same day that Jefferson complained about racial discrimination

underlying the denial of her request to transfer, Kim filled out a performance

evaluation that gave Jefferson a score of 68 out of 200. The evaluation underscored

                                           5
              Case: 17-11802     Date Filed: 06/01/2018    Page: 6 of 28


that Jefferson “disregard[ed] policies and procedures and d[id] not inform her

direct supervisor [of problems],” and it concluded that “there [was] no room for

improvement.” Despite these deficiencies, the review also stated that Jefferson

“c[a]me to work on time every day” and “work[ed] well and complete[d] her tasks

in a timely manner.” Kim testified that she had never “filled out this type of

[evaluation] for anyone else” or “reprimanded anyone else for” the same kinds of

issues cited in her evaluation of Jefferson.

      Horton collected Hong’s and Kim’s evaluations, averaged the scores, and

“applied a pre-established minimum threshold number.” Jefferson received a score

of 32.5, “below the pre-established threshold [for termination] of 35.” Horton

averred that this method “was used for other introductory employee evaluations in

the past and was not a threshold applied only to . . . Jefferson’s average score” and

that he “never advised . . . Kim or . . . Hong of this pre-established score before

they completed [the] evaluations.”

      One week later, on August 30, Sewon fired Jefferson. Jefferson received no

written warning or final warning before her dismissal, despite a “progressive

discipline policy” that uses a system of “verbal warnings, . . . [a] written warning,”

and a “final warning” before an employee is terminated. At a later deposition,

Horton testified that “it [was] important to follow that [particular discipline] policy

at [Sewon],” but that the company might depart from the policy in cases of sexual

                                           6
              Case: 17-11802     Date Filed: 06/01/2018    Page: 7 of 28


harassment, violence, illegal conduct, or other egregious misconduct. James Dye, a

human resources specialist, met with Jefferson after she was fired. He told her that

“[she] didn’t pass [her evaluations]” but that “[h]e didn’t know [why]” she had

failed. Dye later represented Sewon in state-level unemployment proceedings

regarding Jefferson’s termination.

                    B.     The Proceedings in the District Court

      Jefferson filed a complaint that Sewon discriminated against her on the basis

of race and national origin when it refused to transfer and later fired her and that

Sewon fired her in retaliation for her complaint to Horton, 42 U.S.C. § 2000e et

seq.; 42 U.S.C. § 1981. During discovery, Jefferson submitted an affidavit from

Dye, the human resources specialist. One paragraph of the affidavit stated that

“Jefferson was terminated because of her complaint of discrimination.” But Dye’s

affidavit failed to describe a basis for any personal knowledge of this fact. Indeed,

other portions of the affidavit took the contrary position that “Jefferson was

terminated after failing to score high enough on her 60-day evaluation” and stated

that Dye specifically recalled that Jefferson fell “just short of the minimum

requirement.” Dye’s affidavit also asserted that Sewon subjected “American

employees” to stricter discipline than “Korean employees,” but it again failed to

offer specific examples of this disparity or to explain how Dye formed this

knowledge.

                                           7
              Case: 17-11802      Date Filed: 06/01/2018     Page: 8 of 28


      Sewon moved for summary judgment and objected to the paragraph of

Dye’s declaration that alleged retaliation. A magistrate judge issued a report and

recommendation that granted the objection to this paragraph on the ground that a

declaration must be based on “a witness’s personal knowledge” and that “no

portion of the declaration establishe[d] the foundation for Dye’s opinion.” The

magistrate judge then recommended granting summary judgment in favor of

Sewon.

      The district court agreed with the magistrate judge’s recommendation and

granted summary judgment in favor of Sewon. With respect to Jefferson’s claim

that Sewon refused to transfer her for discriminatory reasons, the district court

reasoned that Jefferson failed to establish a prima facie case of discrimination

because she did not suffer an “adverse employment action” when Sewon refused to

transfer her to the information technology department. In the alternative, the

district court ruled that Jefferson failed to establish that the job qualifications for

the information-technology position cited by Sewon were pretextual. With respect

to Jefferson’s claim that Sewon fired her for discriminatory reasons, the district

court concluded that the termination was not discriminatory “under a holistic view

of the evidence.” Finally, it determined that Jefferson could not establish that

Sewon fired her in retaliation for her complaint: it approved the exclusion of Dye’s

allegation, ruled that Jefferson’s complaint was not “protected conduct,” and ruled

                                            8
                Case: 17-11802    Date Filed: 06/01/2018   Page: 9 of 28


that Jefferson failed to establish that retaliation was the but-for cause of her

termination because she “failed to rebut Sewon’s proffered reasons for her

termination.”

                        II.      STANDARDS OF REVIEW

      “We review an entry of summary judgment de novo, construing all facts and

drawing all reasonable inferences in favor of the nonmoving party.” Jones, 683
F.3d at 1291–92 (italics added). We examine claims of discrimination and

retaliation under the same legal framework regardless of whether the plaintiff

invokes section 1981 or section 2000e. See Chapter 7 Trustee v. Gate Gourmet,

Inc., 683 F.3d 1249, 1256–57 (11th Cir. 2012) (discrimination); Goldsmith v.

Bagby Elevator Co., 513 F.3d 1261, 1277 (11th Cir. 2008) (retaliation). And we

review evidentiary rulings for abuse of discretion. Furcron v. Mail Ctrs. Plus, LLC,

843 F.3d 1295, 1304 (11th Cir. 2016).

                                 III.   DISCUSSION

      We divide our discussion in four parts. First, we reject Jefferson’s argument

that the Seventh Amendment to the Constitution bars a district court from granting

summary judgment against a claim of employment discrimination. Second, we

explain that the district court erred when it granted summary judgment against

Jefferson’s claim that Sewon refused to transfer her for discriminatory reasons.

Third, we explain that the district court erred when it granted summary judgment

                                           9
             Case: 17-11802      Date Filed: 06/01/2018    Page: 10 of 28


against Jefferson’s claim of retaliatory termination. Fourth, we explain that the

district court committed no error when it granted summary judgment against

Jefferson’s claim of discriminatory termination.

                    A.     Summary Judgment Is Constitutional.

      Jefferson contends that “summary judgment, as applied to discrimination

cases, violates the Seventh Amendment,” and an amicus curiae, Professor Suja

Thomas, advances the radical argument that summary judgment is always

unconstitutional. Nonsense. The Supreme Court made clear long ago that

“summary judgment does not violate the Seventh Amendment.” Parklane Hosiery

Co. v. Shore, 439 U.S. 322, 336 (1979) (citing Fid. & Deposit Co. v. United States,

187 U.S. 315, 319–21 (1902)). And we have held that “[i]t is beyond question that

a district court may grant summary judgment where the material facts concerning a

claim cannot reasonably be disputed.” Garvie v. City of Fort Walton Beach, 366
F.3d 1186, 1190 (11th Cir. 2004). “Even though [a grant of summary judgment]

prevents the parties from having a jury rule upon [the] facts,” a jury trial is

unnecessary “when the pertinent facts are obvious and indisputable from the

record[] [and] the only remaining truly debatable matters are legal questions that a

court is competent to address.” Id.; see also Oglesby v. Terminal Transp. Co., 543
F.2d 1111, 1112–13 (5th Cir. 1976).




                                           10
             Case: 17-11802      Date Filed: 06/01/2018    Page: 11 of 28


      Federal Rule of Civil Procedure 56, which governs summary judgment,

applies with equal force to claims of employment discrimination. We have

repeatedly rejected arguments that “summary judgment is especially questionable

and should seldom be used in employment discrimination cases because they

involve examination of motivation and intent,” Wilson v. B/E Aerospace, Inc., 376
F.3d 1079, 1086 (11th Cir. 2004) (alteration adopted) (citation and internal

quotation marks omitted), and we have explained “that the summary judgment rule

applies in job discrimination cases just as in other cases,” Chapman v. AI

Transport, 229 F.3d 1012, 1026 (11th Cir. 2000) (en banc). To be sure, “at the

summary judgment stage the judge’s function is not himself to weigh the evidence

and determine the truth of [a disputed] matter.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249 (1986). But when the “facts are obvious and indisputable,”

Garvie, 366 F.3d at 1190, or when the district court considers disputed facts in the

light most favorable to the nonmoving party, the district court does not intrude on

the constitutional role of the jury when it considers whether a complaint fails as a

matter of law. Settled precedent forecloses any argument to the contrary.

   B.     The District Court Erred when It Granted Summary Judgment Against
  Jefferson’s Claim of Disparate Treatment that Sewon Refused To Transfer Her.

      Section 2000e-2(a)(1) establishes that “[i]t shall be an unlawful employment

practice for an employer . . . to fail or refuse to hire or to discharge any individual,

or otherwise to discriminate against any individual with respect to his
                                           11
              Case: 17-11802     Date Filed: 06/01/2018    Page: 12 of 28


compensation, terms, conditions, or privileges of employment, because of such

individual’s race . . . or national origin.” 42 U.S.C. § 2000e-2(a)(1). This provision

forbids “disparate treatment” of, or “intentional discrimination” against, employees

on the basis of race or national origin. Equal Emp’t Opportunity Comm’n v.

Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028, 2032 (2015) (internal quotation

marks omitted). To “support a claim [of discrimination],” an employee must show

“a tangible adverse effect” on her employment. Davis v. Town of Lake Park, 245
F.3d 1232, 1239 (11th Cir. 2001). She also must establish discriminatory intent

“through either direct evidence or circumstantial evidence.” Wilson, 376 F.3d at

1085.

        The district court erred in two ways in its evaluation of Jefferson’s claim

about her transfer. The district court ruled that Jefferson failed to establish that she

suffered an adverse employment action and that she failed to present substantial

evidence that Sewon declined to transfer her for discriminatory reasons. We

disagree with both rulings.

              1.    Jefferson Suffered an Adverse Employment Action.

        An employee must establish an “adverse employment action” by proving

that a decision of the employer “impact[ed] the terms, conditions, or privileges of

[her] job in a real and demonstrable way.” Davis, 245 F.3d at 1239 (internal

quotation marks omitted). This “impact cannot be speculative and must at least

                                           12
             Case: 17-11802     Date Filed: 06/01/2018    Page: 13 of 28


have a tangible adverse effect on the plaintiff’s employment.” Id. The “employee

must show a serious and material change in the terms, conditions, or privileges of

employment” so that a “reasonable person in the circumstances” would find “the

employment action [to] be materially adverse.” Id.; see also Kidd v. Mando Am.

Corp., 731 F.3d 1196, 1203 (11th Cir. 2013) (explaining that the “loss of

supervisory responsibilities” is not a material change absent a showing of

“significantly different responsibilities” (citation and internal quotation marks

omitted)). In short, when an employee alleges that she was denied a different job

within the same organization, she must establish that “a reasonable person faced

with a choice [between the positions] . . . would prefer being transferred to [the

new] position.” Webb-Edwards v. Orange Cty. Sherriff’s Office, 525 F.3d 1013,

1032 (11th Cir. 2008). She may do so with evidence of improved “wages, benefits,

or rank,” as well as other “serious and material change[s] in the terms, conditions,

and privileges of employment,” id. at 1033, such as the “prestige” of the position,

Hinson v. Clinch Cty., Ga. Bd. of Educ., 231 F.3d 821, 829 (11th Cir. 2000).

      The district court ruled that Jefferson failed to offer evidence that “the [new]

position . . . would have entailed greater skill and provided more specialized

experience, on-the-job education, and greater potential for career advancement,”

but we disagree. The position in the finance department had “significantly different

responsibilities” from the position in the information technology department. Kidd,

                                          13
             Case: 17-11802     Date Filed: 06/01/2018    Page: 14 of 28
731 F.3d at 1203 (citation and internal quotation marks omitted). For example,

Jefferson explained that the new job included “responsibilities and duties” such as

“setting up new hardware,” “problem-solving with respect to software glitches,”

and “working with the network server.” Indeed, that Chung administered a

preliminary test and that Sewon later insisted that the job required five years of

experience and that Jefferson was unqualified for the new work—even though she

was qualified for her old job—suggests that the position in the information

technology department had special responsibilities and carried additional

“prestige.” Hinson, 231 F.3d at 829.

      Jefferson also articulated a strong basis for preferring a transfer. She

explained that she was enrolled in “[information technology] classes” at the time,

repeatedly expressed interest in this career path, and testified that Chung told her

that “he would train [her in] anything [that she] didn’t know [from school] if it was

related to the job.” This promise of education and experience in a specific skilled

position is a material benefit. And, again, Jefferson must show only that “a

reasonable person faced with a choice [between the positions] . . . would prefer

being transferred to [the new] position.” Webb-Edwards, 525 F.3d at 1032.

        2.     Jefferson Offered Direct Evidence of Discriminatory Intent.

      An employee who alleges discriminatory treatment also must show “through

either direct evidence or circumstantial evidence” that her employer acted with

                                          14
             Case: 17-11802      Date Filed: 06/01/2018    Page: 15 of 28


discriminatory intent. Wilson, 376 F.3d at 1085. “Direct evidence is ‘evidence,

that, if believed, proves [the] existence of [discriminatory intent] without inference

or presumption.’” Id. at 1086 (first alteration in original) (quoting Burrell v. Bd. of

Trs. of Ga. Military Coll., 125 F.3d 1390, 1393 (11th Cir. 1997)). In contrast,

circumstantial evidence only “suggests, but does not prove, a discriminatory

motive,” id., and may be evaluated under the burden-shifting test established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). “When a plaintiff

proves a case of discrimination by direct evidence, application of McDonnell

Douglas is inappropriate,” Equal Emp’t Opportunity Comm’n v. Alton Packaging

Corp., 901 F.2d 920, 923 (11th Cir. 1990); see also Evans v. McClain of Ga., Inc.,

131 F.3d 957, 961–62 (11th Cir. 1997), and the district court may not grant

summary judgment “[w]here the non-movant presents direct evidence that, if

believed by the jury, would be sufficient to win at trial . . ., even where the movant

presents conflicting evidence,” Merritt v. Dillard Paper Co., 120 F.3d 1181, 1189

(11th Cir. 1997) (quoting Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

(11th Cir. 1996)).

      Because Jefferson presented direct evidence of discrimination, the district

court erred when it evaluated this evidence under the burden-shifting test for

circumstantial evidence established in McDonnell Douglas. We have explained

that “‘only the most blatant remarks, whose intent could mean nothing other than

                                          15
              Case: 17-11802     Date Filed: 06/01/2018     Page: 16 of 28


to discriminate on the basis of’ some impermissible factor constitute direct

evidence of discrimination.” Wilson, 376 F.3d at 1086 (quoting Rojas v. Florida,

285 F.3d 1339, 1342 n.2 (11th Cir 2002)). Jefferson satisfied this standard when

she testified that Chung, the manager of the information technology department,

told her that “he could not offer [her] the job position” because Jung, a higher-

ranked manager, “said that he wanted a Korean in that position.” The district court

never excluded this “blatant” evidence, id. (quoting Rojas, 285 F.3d at 1342 n.2),

or made any other ruling that undercut its admissibility. Indeed, the magistrate

judge specifically acknowledged this statement in the report and recommendation.

Although Sewon denies this assertion, we must credit Jefferson’s sworn testimony.

See Fed. R. Civ. P. 56(c)(1)(A) (explaining that a party may establish a genuine

dispute “by . . . citing to particular parts of materials in the record, including

depositions” (emphasis added)).

      To be sure, at least some of the blame for this error lies with Jefferson

because she repeatedly described her evidence as circumstantial, not as direct

evidence of discrimination. For example, her response in opposition to summary

judgment presented her allegation of discrimination using the test for

circumstantial established in McDonnell Douglas, even though she asserted in the

same filing that a plaintiff can establish a separate claim for retaliation “through

either direct evidence or circumstantial evidence.” Only in her objection to the

                                           16
             Case: 17-11802     Date Filed: 06/01/2018    Page: 17 of 28


report and recommendation did she dispute the “fixed formula or framework” of

McDonnell Douglas. But, even then, she presented her facts as “a convincing

mosaic of circumstantial evidence” and insisted that the district court should not

distinguish between “direct or indirect” evidence. On appeal, she advanced a

similar theory about circumstantial evidence. For example, she explained that

“evidence should [not] be treated differently from other evidence because it can be

labeled direct or indirect” and that this Court should weigh “the totality of the

evidence” as “circumstantial evidence that creates a triable issue concerning the

discriminatory intent.”

      Despite Jefferson’s failure to appreciate the difference between direct and

circumstantial evidence, we must reverse this legal error. Although we ordinarily

will not “second guess the litigants before us and grant them relief they did not

request, pursuant to legal theories they did not outline, based on facts they did not

relate,” United States v. Pielago, 135 F.3d 703, 709 (11th Cir. 1998) (quoting

Adler v. Duval Cty. Sch. Bd., 112 F.3d 1475, 1481 n.12 (11th Cir. 1997)), parties

cannot waive the application of the correct law or stipulate to an incorrect legal

test. To the contrary, we have explained that even “confessions of [legal] error do

not relieve this Court of the performance of the judicial function” because “[o]ur

judgments are precedents, and the proper administration of the . . . law cannot be

left merely to the stipulation of parties.” United States v. Matchett, 802 F.3d 1185,

                                          17
             Case: 17-11802     Date Filed: 06/01/2018    Page: 18 of 28


1194 (11th Cir. 2015) (alterations adopted) (citations and internal quotation marks

omitted). Jefferson presented Jung’s racial statement as a basis for her claim, and

the district court was obliged to heed our repeated admonitions that “application of

McDonnell Douglas is inappropriate” in the light of this direct evidence. Alton

Packaging, 901 F.2d at 923.

 3.    Jefferson Cannot Invoke Section 2000e-2(a)(2) for Her Claim of Disparate
                                  Treatment.

      Jefferson also urges us to examine her allegation of disparate treatment

under section 2000e-2(a)(2), but that provision, in contrast with section 2000e-

2(a)(1), applies not to discrete decisions made by an employer directed at an

individual employee, but to categorical policies that have a discriminatory purpose

or effect. The whole text of the statute supports this distinction. See Antonin Scalia

& Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 167 (2012)

(“The text must be construed as a whole.”). Section 2000e-2(a)(1) forbids an

employer from discriminating against individual employees, such as by “fail[ing]

or refus[ing] to hire or . . . discharg[ing] any individual” or by “discriminat[ing]

against any individual with respect to his compensation, terms, conditions, or

privileges of employment.” 42 U.S.C. § 2000e-2(a)(1) (emphases added). In

contrast, section 2000e-2(a)(2) takes aim at discriminatory policies of general

application when it prohibits an employer from “limit[ing], segregat[ing], or


                                          18
             Case: 17-11802     Date Filed: 06/01/2018   Page: 19 of 28


classify[ing] his employees or applicants for employment in any way which would

deprive or tend to deprive any individual of employment opportunities.” Id.

§ 2000e-2(a)(2) (emphases added). Although both provisions have the same object

of curing discrimination in the workplace, they target different mechanisms of

discrimination. See Tex. Dep’t of Hous. & Cmty. Affairs v. Inclusive Cmtys.

Project, Inc., 135 S. Ct. 2507, 2527 (2015) (Thomas, J., dissenting) (explaining

that, under the plain language of the statute, “[t]he only difference between

[section] 2000e-2(a)(1) and [section] 2000e-2(a)(2) is the type of employment

decisions they address”).

      The Supreme Court acknowledged this difference in Connecticut v. Teal,

457 U.S. 440 (1982). It explained that an employment “examination, which barred

promotion and had a discriminatory impact on black employees, clearly [fell]

within the literal language of [section 2000e-2(a)(2)]” because “[t]he statute

speaks, not in terms of jobs and promotions, but in terms of limitations and

classifications.” Id. at 448. And the Supreme Court recently reiterated that “the

thrust of [section 2000e-2(a)(2)] [is] the consequences of employment practices.”

Inclusive Cmtys., 135 S. Ct. at 2517 (emphasis added) (citation and internal

quotation marks omitted).

      In short, section 2000e-2(a)(1) covers individual decisions, such as the

alleged decision not to transfer Jefferson on the basis of her race and national

                                          19
              Case: 17-11802     Date Filed: 06/01/2018   Page: 20 of 28


origin, and section 2000e-2(a)(2) covers policies of general applicability. Because

Jefferson’s complaint concerns an individual employment decision, it may proceed

under only section 2000e-2(a)(1).

   C.      The District Court Erred when It Granted Summary Judgment Against
                    Jefferson’s Claim of Retaliatory Termination.

        To establish a claim of retaliation, Jefferson must prove that she engaged in

statutorily protected activity, that she suffered an adverse employment action, and

that the adverse action was causally related to the protected activity. Trask v. Sec’y,

Dep’t of Veterans Affairs, 822 F.3d 1179, 1193–94 (11th Cir. 2016). An

employee’s complaint about discrimination constitutes protected activity if the

employee could “reasonably form a good faith belief that the alleged

discrimination existed.” Taylor v. Runyon, 175 F.3d 861, 869 (11th Cir. 1999).

Termination is a materially adverse action. See, e.g., Goldsmith, 513 F.3d at 1277.

As to causation, “Title [Seven] retaliation claims require proof that ‘the protected

activity was a but-for cause of the alleged adverse action by the employer.’” Trask,
822 F.3d at 1194 (alteration adopted) (quoting Univ. of Tex. Sw. Med. Ctr. v.

Nassar, 570 U.S. 338, 362 (2013)). Stated another way, a plaintiff must prove that

had she not complained, she would not have been fired. Further, we must respect

that an “employer [need not] have good cause for its decisions.” Nix v. WLCY

Radio/Rahall Commc’ns, 738 F.2d 1181, 1187 (11th Cir. 1984). To the contrary, it

“may fire an employee for a good reason, a bad reason, a reason based on
                                          20
               Case: 17-11802    Date Filed: 06/01/2018    Page: 21 of 28


erroneous facts, or for no reason at all, as long as its action is not for [an unlawful]

reason.” Id.

        The district court made three rulings when it granted summary judgment

against Jefferson’s claim of retaliatory termination. First, it approved the exclusion

of a paragraph of Dye’s affidavit that alleged that Jefferson was fired in retaliation

for her complaint. Second, it determined that Jefferson’s complaint was not

protected conduct. Third, it determined that Jefferson had failed to produce

sufficient evidence that Sewon’s purported reasons for terminating her were

actually a pretext for Sewon’s retaliatory motives. The last two rulings were

erroneous.

   1.      The District Court Did Not Abuse Its Discretion when It Excluded the
               Paragraph of Dye’s Affidavit that Alleged Retaliation.

        Jefferson contends that the district court should have admitted a paragraph of

Dye’s affidavit that stated that “Jefferson was terminated because of her complaint

of discrimination,” but the district court did not abuse its discretion. Federal Rule

of Civil Procedure 56(c)(4) demands that an affidavit “be made on personal

knowledge.” And the district court determined that Dye’s affidavit did “not

provide any facts from which to conclude that Dye had personal knowledge about

the reasons for her termination.” Jefferson offered no evidence that Dye controlled

or participated in the termination decision, and we have explained that statements

of “non-decisionmakers” ordinarily are inadmissible unless the record “reflect[s]
                                           21
             Case: 17-11802      Date Filed: 06/01/2018    Page: 22 of 28


some kind of participation [by the affiant] in the employment decision or policy of

the employer.” Kidd, 731 F.3d at 1209 (citation and internal quotation marks

omitted). Indeed, Horton’s uncontradicted testimony established that Dye learned

of the reasons for the termination “[a]fter the fact,” and Jefferson even testified that

Dye told her that “[h]e didn’t know [why]” she failed her evaluations. Dye also

failed to identify any other basis for his assertion, and “[t]his [C]ourt has

consistently held that conclusory allegations without specific supporting facts have

no probative value.” Leigh v. Warner Bros., Inc., 212 F.3d 1210, 1217 (11th Cir.

2000) (quoting Evers v. Gen. Motors Corp., 770 F.2d 984, 986 (11th Cir. 1985)).

In short, the exclusion of Dye’s allegation did not involve “a clear error of

judgment” or “appli[cation] [of] an incorrect legal standard.” Furcron, 843 F.3d at

1304 (citation and internal quotation marks omitted).

       Jefferson responds that, because Dye was a human resources specialist who

handled Jefferson’s state-level unemployment proceedings, he presumably would

have had insight into why Jefferson was fired, but the scant facts in Dye’s affidavit

entitled the district court to reject this presumption. Dye failed to identify the

source of his information or explain what facts led him to make this accusation.

  2.     The District Court Erred when It Determined that Jefferson’s Complaint
                           Was Not Protected Conduct.

       The district court reasoned that Jefferson’s complaint about Jung’s alleged

statement was not “protected activity” because Jefferson could not have
                                           22
             Case: 17-11802      Date Filed: 06/01/2018    Page: 23 of 28


“reasonabl[y] believe[d] that Sewon engaged in [discrimination],” but we disagree.

A complaint about discrimination is protected if the plaintiff could “reasonably

form a good faith belief that the alleged discrimination existed.” Taylor, 175 F.3d

at 869. The district court reasoned that Jefferson’s grievance was baseless because

“she was [not] qualified for the [new] position” and because “the denial of that

position [did not] constitute[] an adverse action,” but an employee need not be

correct in her beliefs or consult a lawyer for expert analysis of her complaint—she

need only “reasonably form a good faith belief.” Id. Chung’s report that Jung

stated an intent to hire a Korean could have reasonably led Jefferson to conclude

that racial discrimination was at play. Indeed, we explained in Wideman v. Wal-

Mart Stores, Inc., that an employee was entitled to complain when “her manager

told her that the [desired] position would not be filled by a black person.” 141 F.3d
1453, 1455 (11th Cir. 1998). Jefferson had a reasonable basis for her complaint.

     3. The District Court Erred when It Ruled that Jefferson Failed To Produce
        Sufficient Evidence that Sewon’s Reasons For Terminating Her Were a
                                Pretext For Retaliation.

      Sewon asserts that it fired Jefferson because she received failing scores on a

pair of employment evaluations, and it contends Jefferson has offered no evidence

to undercut this neutral rationale. It points out that these evaluations were tied to

Jefferson’s probationary status, that Jefferson knew she was “subject to termination

at any time during this [period],” and that Jefferson has not produced evidence that

                                           23
              Case: 17-11802    Date Filed: 06/01/2018    Page: 24 of 28


other employees kept their jobs after receiving failing scores. And Sewon

highlights that Horton testified that neither evaluator knew what number

constituted a passing score, so neither evaluator could have intentionally issued a

failing report.

       Although the above explanation and supporting evidence support Sewon’s

assertion that it had a non-retaliatory basis for firing Jefferson, we agree with

Jefferson that a reasonable jury could nevertheless find that Sewon’s explanation

was pretextual and that Jefferson’s complaint was the “but-for cause” of her

termination. Trask, 822 F.3d at 1194 (citation and internal quotation marks

omitted). First, there is the suspicious timing of the termination, which closely

followed Jefferson’s complaint of racial and national origin discrimination to the

human resources manager. On August 23, Jefferson reported Jung’s alleged remark

that he wanted to fill the open position with a Korean. Kim filled out an evaluation

of Jefferson on the same day, and Sewon fired Jefferson exactly one week later.

We have cautioned that “mere temporal proximity, without more, must be very

close” to suggest causation. Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364

(11th Cir. 2007) (citation and internal quotation marks omitted); see also id. (“A

three to four month disparity between the statutorily protected expression and the

adverse employment action is not enough.”). But we have explained that an

employee’s termination within days—or at the most within two weeks—of his

                                          24
             Case: 17-11802     Date Filed: 06/01/2018       Page: 25 of 28


protected activity can be circumstantial evidence of a causal connection between

the two. See Hurlbert v. St. Mary’s Health Care Sys., Inc., 439 F.3d 1286, 1298

(11th Cir. 2006) (explaining that the “close temporal proximity between [the

plaintiff’s] request for leave [under the Family and Medical Leave Act] and his

termination—no more than two weeks, under the broadest reading of the facts—is

evidence of pretext, though probably insufficient to establish pretext by itself.”).

Here, Jefferson’s termination occurred only one week after she complained about

discrimination.

      Jefferson also offered evidence supporting her allegation of pretext. Kim,

who was Jefferson’s immediate supervisor, testified that she had never “filled out

this type of [evaluation] for anyone else” or “reprimanded anyone else for” the

same kinds of issues cited in her evaluation of Jefferson. And Kim’s evaluation

also stated that Jefferson was “work[ing] well and complet[ing] her tasks in a

timely manner.” Sewon also failed to follow its “progressive discipline policy” that

affords employees several warnings, including a “written warning” and “final

warning,” before termination. In short, and taking all the circumstances together,

the question whether Sewon fired Jefferson to retaliate for her complaint about

perceived racial discrimination, is a question for a jury.




                                          25
               Case: 17-11802   Date Filed: 06/01/2018    Page: 26 of 28


     D.      The District Court Committed No Error when It Granted Summary
          Judgment Against Jefferson’s Claim of Discriminatory Termination.

      Jefferson also contends that Sewon terminated her for racially discriminatory

reasons, but she offers no substantial evidence in support of this allegation. Instead,

she reasons that when her managers gave her low evaluation scores for “going

outside the chain of command,” they were actually punishing her for failing to

conform to “Korean culture” because “the chain of command” is inherent to

“Korean cultural norms.” Jefferson also points out that a portion of Dye’s affidavit

that the magistrate judge left intact alleged “that non-Koreans were targeted for

reprimands and harsher discipline than Korean employees.” She concludes that this

evidence supports both a claim of disparate treatment, 42 U.S.C. § 2000e-2(a)(1),

and disparate impact, id. § 2000e-2(a)(2).

      We reject Jefferson’s reasoning. With respect to the allegation that the

Sewon subjected Jefferson to disparate treatment when it insisted that she follow

the “chain of command,” we have explained “that an employer’s neutral policy”

that has “adverse consequences, without more, is not sufficient to state a claim for

disparate treatment.” Equal Emp’t Opportunity Comm’n v. Catastrophe Mgmt.

Solutions, 852 F.3d 1018, 1026 (11th Cir. 2016). We see nothing inherently

discriminatory about a policy that requires employees to respect corporate

hierarchy, and we are not in the business of determining, without more, whether

facially legitimate company practices are subtly linked to ethnic or racial groups.
                                          26
             Case: 17-11802     Date Filed: 06/01/2018    Page: 27 of 28


      Jefferson also contends that Sewon enforced this policy against non-Koreans

in a discriminatory manner, and she points out that Dye’s affidavit alleges that

unspecified “American employees” were subject to stricter discipline than

unspecified “Korean employees” at unspecified times. But Dye’s affidavit says

nothing about the particular policy at issue—the “chain of command.” And even if

it did, the vagueness of his accusations prevents them from establishing that

Korean employees received lesser discipline for “nearly identical” behavior.

Flowers v. Troup Cty., Ga., Sch. Dist., 803 F.3d 1327, 1340 (11th Cir. 2015)

(emphasis added) (citation and internal quotation marks omitted). Indeed, we have

explained that “conclusory allegations without specific supporting facts have no

probative value.” Leigh, 212 F.3d at 1217 (quoting Evers, 770 F.2d at 986).

      Nor can Dye’s allegations that nameless Korean employees received

favorable treatment in unspecified scenarios support a claim of disparate impact.

His vague accusations come nowhere close to establishing that the specific practice

at issue—the chain of command—had a “significantly discriminatory impact” on

non-Korean employees. In re Emp’t Discrimination Litig. Against State of Ala.,

198 F.3d 1305, 1311 (11th Cir. 1999) (quoting Teal, 457 U.S. at 446). We see no

reason to conclude that these “conclusory allegations without specific supporting

facts have . . . probative value.” Leigh, 212 F.3d at 1217.




                                          27
            Case: 17-11802    Date Filed: 06/01/2018   Page: 28 of 28


                              IV. CONCLUSION

      We REVERSE in part, AFFIRM in part, and REMAND for further

proceedings in accordance with this opinion.




                                        28